                 Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 1 of 17




     JOHN L. BURRIS ESQ., SBN 69888
1
     BENJAMIN NISENBAUM, ESQ., SBN 222173
2    JAMES COOK, ESQ., SBN 300212
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4
     Oakland, California 94621
5    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
6    john.burris@johnburrislaw.com
     bnisenbaum@hotmail.com
7
     james.cook@johnburrislaw.com
8
     Attorneys for Plaintiffs
9    Hector A. Hernandez and Maria Ibarra
10

11
                                    UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA
13   HECTOR A. HERNANDEZ; and MARIA                              CASE NO.:
14
     IBARRA as co-successors-in-interest for
     Decedent, HECTOR HERNANDEZ,                                 COMPLAINT FOR DAMAGES
15                                                               (42 U.S.C. Section 1983 and pendent tort
                            Plaintiffs,
16                                                               claims)
                     vs.
17   COUNTY OF ALAMEDA, a municipal                              JURY TRIAL DEMANDED
     corporation; WELLPATH, a professional
18
     corporation; and DOES 1-50, inclusive,
19   individually, jointly and severally,
20                          Defendants.
21

22                                               INTRODUCTION

23          1.       On June 5, 2019 Decedent, HECTOR HERNANDEZ, was found dead in his cell at the
24
     COUNTY OF ALAMEDA jail. Defendants failed to supervise and/or treat him according to the law
25
     and the appropriate protocols after having knowledge that decedent had a viral infection.
26

27
            2.       This civil rights and wrongful death action seeks compensatory and punitive damages

28   from Defendants for violating the Fourteenth Amendment under the United States Constitution and


                                                         Complaint
                                  Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                            -1
                  Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 2 of 17




     state law in connection with the death of decedent HECTOR HERNANDEZ, who died as a result of
1

2    the unlawful conduct by COUNTY OF ALAMEDA’S Sheriff’s Department, and WELLPATH.

3            3.       This action seeks to recover damages for the violation of rights of decedent’s father,
4
     HECZTOR A. HERNANDEZ as co-successor-in-interest to decedent and decedent’s mother,
5
     MARIA IBARRA as co-successor-in-interest.
6

7
                                                    JURISDICTION

8            4.       This action arises under Title 42 of the United States Code, § 1983. Title 28 of the
9    United States Code, §§ 1331 and 1343 confers jurisdiction upon this Court. The unlawful acts and
10
     practices alleged herein occurred in the COUNTY OF ALAMEDA, California, which is within the
11
     judicial district of this Court.
12

13           5.       The Supplemental Jurisdiction of this court is invoked pursuant to 28 U.S.C. §

14   1367 over the State law claims which are so related to federal claims in the action that they form part
15
     of the same case or controversy under Article III of the Constitution of the United States of America.
16
             6.       Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendants are
17
     believed to reside in this district and all incidents, events, and occurrences giving rise to this action
18

19   occurred in this district.

20                                                       PARTIES
21
             7.       Decedent HECTOR HERNANDEZ (hereinafter “HERNANDEZ”), was an individual
22
     residing in the State of California. HERNANDEZ was unmarried at the time of his death and died
23
     intestate.
24

25           8.       PLAINTIFF, HECTOR HERNANDEZ (hereinafter “HECTOR A. HERNANDEZ” or

26   “PLAINTIFF”) has been and is a resident of California and is a United States Citizen. HECTOR A.
27

28



                                                           Complaint
                                    Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                              -2
                 Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 3 of 17




     HERNANDEZ is the biological father of HERNANDEZ. HECTOR A. HERNANDEZ is a co-
1

2    successor-in-interest to decedent, HERNANDEZ.

3           9.       PLAINTIFF, MARIA IBARRA is the biological mother of HERNANDEZ. MARIA
4
     IBARRA is a co-successor-in-interest to decedent Hernandez.
5
            10.      Defendant COUNTY OF ALAMEDA (hereinafter “COUNTY”) is an incorporated
6
     public entity duly authorized and existing as such in and under the laws of the State of California; at
7

8    all times herein mentioned, Defendant County has possessed the power and authority to adopt
9    policies and prescribe rules, regulations and practices affecting the operation of the ALAMEDA
10
     County Sheriff’s Department and its tactics, methods, practices, customs and usage. At all relevant
11
     times, Defendant County was the employer of DOES Defendants.
12

13          11.      Defendant WELLPATH, INC. (hereinafter “WELLPATH”), previously/also known as

14   CORRECTIONAL MEDICAL GROUP COMPANIES and CALIFORNIA FORENSIC MEDICAL
15
     GROUP, was at all times herein mentioned a Delaware corporation licensed to do business in
16
     California. WELLPATH and its employees and agents are responsible for making and enforcing
17
     policies, procedures, and training relating to the medical care of prisoners and detainees in Defendant
18

19   COUNTY OF ALAMEDA’S jails, including providing reasonable medical care to prisoners and

20   detainees, as well as providing reasonable medical care to specific prisoners or detainees as
21
     specifically ordered by ALAMEDA County Superior Court Judges in court orders directed at
22
     WELLPATH, and all WELLPATH policies, procedures, and training related thereto.
23
            12.      PLAINTIFFS are ignorant of the true names and capacities of Defendants DOES 1
24

25   through 50, inclusive, and therefore sue these Defendants by such fictitious names. PLAINTIFFS are

26   informed and believe and thereon allege that each defendant so named is responsible in some manner
27
     for the injuries and damages sustained by PLAINTIFFS as set forth herein. PLAINTIFFS will amend
28



                                                        Complaint
                                 Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                           -3
              Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 4 of 17




     their complaint to state the names and capacities of DOES 1-50, inclusive, when they have been
1

2    ascertained.

3                                 ADMINISTRATIVE PREREQUISITES
4
            13.     PLAINTIFFS are required to comply with an administrative tort claim requirement
5
     under California law. PLAINTIFFS filed an administrative claim with the COUNTY OF
6
     ALAMEDA on November 7, 2019. The COUNTY OF ALAMEDA made no action on
7

8    PLAINTIFFS’ claim within fifty days. PLAINTIFFS additionally discovered that one of the named
9    PLAINTIFFS in the administrative claim, Susan Condio-Hernandez was not decedent’s biological
10
     mother and thus did not have proper standing. Upon discovering this error, PLAINTIFFS’ counsel
11
     immediately contacted decedent’s biological mother, MARIA IBARRA. Maria Ibarra sought
12

13   representation from the Law Offices of John Burris as a co-successor-in-interest to the decedent.

14   PLAINTIFFS’ counsel sent an application for late claim to the COUNTY OF ALAMEDA on
15
     February 21, 2020. PLAINTIFFS have exhausted all administrative remedies pursuant to California
16
     Government Code § 910.
17
                                         FACTUAL ALLEGATIONS
18

19          14.     The incident took place on June 5, 2019 at approximately 4:20 p.m. The location was

20   the Santa Rita Jail, 5325 Broder Blvd., Dublin, CA 94568. HECTOR HERNANDEZ died by denial
21
     of medical care while under the supervision of COUNTY OF ALAMEDA Sheriff’s Deputies.
22
            15.     Hector Hernandez was a pre-trial detainee inmate. Sheriff's deputies assigned
23
     Hernandez to maximum security cell Unit 9. WELLPATH was the health provider on the date of
24

25   HERNANDEZ’S initial booking. On or around October 1, 2016, WELLPATH assumed the duty to

26   provide medical care to detainees at Santa Rita Jail. COUNTY Jail staff found Hernandez
27
     unresponsive in his cell. Deputies unsuccessfully attempted to revive him. Initially, the Coroner's
28



                                                        Complaint
                                 Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                           -4
              Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 5 of 17




     office told the family that a preliminary investigation shows he may have died from a viral infection.
1

2    Prior to his death, Hernandez sent a letter to his family. In the letter, Mr. Hernandez stated that the

3    medical staff treated him for some type of an infection. COUNTY jail staff and WELLPATH staff
4
     failed to provide Hernandez with proper medical care for his viral infection.
5
            16.     As a result, HERNANDEZ died by a failure to monitor and treat an obvious and
6
     serious medical condition. HERNANDEZ leaves behind his father, HECTOR A. HERNANDEZ,
7

8    and his mother, MARIA IBARRA.
9                                       FIRST CAUSE OF ACTION
10
                (Violation of the Fourteenth Amendment of the United States Constitution)
                                 (Deliberate Indifference, 42 U.S.C. § 1983)
11                                         (Against All Defendants)
12
            17.     PLAINTIFFS hereby re-allege and incorporate by reference herein paragraphs 1
13
     through 16 of this Complaint.
14
            18.     As set forth above, decedent Hector Hernandez was subjected to deprivation of rights
15

16   by Defendants acting under color of law of the United States and State of California and of the

17   COUNTY OF ALAMEDA, which rights include, but are not limited to, privileges and immunities
18
     secured to decedent by the Constitution and laws of the United States. By reason of the
19
     aforementioned acts, Defendants violated the constitutional rights and liberty interests of decedent.
20
            19.     HERNANDEZ was a pretrial detainee who had not been convicted of any crime.
21

22   HERNANDEZ had a due process right to be free from the acts of entity Defendants that would cause

23   him serious injury. Farmer v. Brennan, 511 U.S. 825, 833 (1994), generally established that prison
24
     officials have a duty to protect prisoners. This is so, because corrections officers have “stripped [the
25
     inmates] of virtually every means of self-protection and foreclosed their access to outside aid.” City
26

27
     of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983).

28



                                                         Complaint
                                  Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                            -5
               Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 6 of 17




            20.      On or around October 1, 2016, WELLPATH assumed the duty to provide medical care
1

2    to detainees at Santa Rita Jail.

3           21.      Defendants knew or should have known that HERNANDEZ had a viral infection. Yet
4
     Defendants intentionally failed to seek proper medical treatment required to prevent
5
     HERNANDEZ’S viral infection from getting worse.
6
            22.      Prior to his death, HERNANDEZ sent a letter to his family. In the letter, Mr.
7

8    Hernandez stated that the medical staff treated him for some kind of an infection.
9           23.      HERNANDEZ’S viral infection was not healing. However, defendants were
10
     deliberately indifferent to HERNANDEZ’S viral infection. Defendants failed to transport
11
     HERNANDEZ to the hospital, or summon an infectious disease specialist to treat HERNANDEZ.
12

13          24.      HERNANDEZ died by a viral infection as a result of Defendants’ collective deliberate

14   indifference to properly evaluating, monitoring and treating him.
15
            25.      The conduct of Defendants amounted to medical malpractice.
16
            WHEREFORE, PLAINTIFFS pray for relief as hereinafter set forth.
17
                                          SECOND CAUSE OF ACTION
18
                                                (42 U.S.C. § 1983)
19                                              (Wrongful Death)
                                             (Against All Defendants)
20
            26.      PLAINTIFFS hereby re-allege and incorporate by reference herein paragraphs 1
21

22   through 25 of this Complaint.

23          27.      On or around October 1, 2016, WELLPATH assumed the duty to provide medical care
24
     to detainees at Santa Rita Jail.
25
            28.      As set forth above, HERNANDEZ was subjected to deprivation of rights by
26

27
     Defendants acting under color of law of the United States and State of California and of the County

28   of ALAMEDA, which rights include, but are not limited to, privileges and immunities secured to


                                                          Complaint
                                   Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                             -6
               Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 7 of 17




     HERNANDEZ by the Constitution and laws of the United States. By reason of the aforementioned
1

2    acts, these Defendants, have violated the constitutional rights and liberty interests of HERNANDEZ,

3    including those provided in the Fourteenth Amendment to the U.S. Constitution, and of each
4
     PLAINTIFF, as well as those which are protected under the Fourteenth Amendment’s prohibition
5
     against depriving a person of a right to familial relationships without due process of law.
6
            29.     As a result of DEFENDANTS’ deliberate indifference, HERNANDEZ was deprived
7

8    of the necessary and indicated medical intervention, care and treatment, including but not limited to:
9    proper housing in a safety cell; proper monitoring; administration of antibiotic medications, transfer
10
     to an infectious disease facility, or referral to an infectious disease specialist. Without proper
11
     treatment or follow-up care, his physical state deteriorated, causing him to continue to suffer pain and
12

13   mental anguish in violation of his Fourteenth Amendment rights, resulting in his wrongful death by

14   denial of medical care.
15
            30.     Medical malpractice by defendants led to Hernandez’s wrongful death.
16
                     WHEREFORE, PLAINTIFFS pray for relief as hereinafter set forth.
17
                                        THIRD CAUSE OF ACTION
18
                                              (42 U.S.C. § 1983)
19                          (Survival Action: Violation of Decedent’s Civil Rights)
                                           (Against All Defendants)
20
            31.     PLAINTIFFS hereby re-allege and incorporate by reference herein paragraphs 1
21

22   through 30 of this Complaint.

23          32.     The foregoing claim for relief arose in decedent’s favor, and HERNANDEZ would
24
     have been the PLAINTIFF with respect to this claim had he lived.
25
            33.     WELLPATH had a duty to provide medical care to detainees at Santa Rita Jail.
26

27
            34.     Defendants acted under color of law when they failed to reasonably supervise

28   HERNANDEZ, and were deliberately indifferent to HERNANDEZ’S medical care, thereby


                                                         Complaint
                                  Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                            -7
              Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 8 of 17




     depriving him of certain constitutionally protected rights, including, but not limited to the right to due
1

2    process of law, as guaranteed by the Fourteenth Amendments to the United States Constitution; said

3    rights are substantive guarantees under the Fourteenth Amendments to the United States Constitution.
4
            35.      Defendants’ malpractice resulted in HERNANDEZ’S death.
5
            WHEREFORE, PLAINTIFFS pray for relief as hereinafter set forth.
6

7
                                      FOURTH CAUSE OF ACTION
                                            (42 U.S.C. § 1983)
8                    (Violations of PLAINTIFFS’ Civil Right to a Familial Relationship)
                                          (Against All Defendants)
9

10
            36.      PLAINTIFFS hereby re-allege and incorporate by reference herein paragraphs 1

11   through 35 of this Complaint.
12
            37.      COUNTY correctional officers’ actions of not following COUNTY policy to visually
13
     monitor inmates with viral medical conditions, including that of HERNANDEZ, ultimately lead to
14
     HERNANDEZ’S death, causing PLAINTIFFS to lose their right to a familial relationship with
15

16   HERNANDEZ.

17          38.      WELLPATH had the duty to provide detainees with medical care at Santa Rita Jail.
18
            39.      As a legal cause of Defendants’ acting under color of law, acts and/or inactions, and
19
     whose deliberate indifference caused injuries which resulted in HERNANDEZ’S death,
20
     PLAINTIFFS were deprived of their constitutional rights to a familial relationship, all in violation of
21

22   rights, privileges, and immunities secured by the Fourteenth Amendments to the United States

23   Constitution.
24
            40.      The conduct of defendants amounted to medical malpractice.
25
            WHEREFORE, PLAINTIFFS pray for relief as hereinafter set forth.
26

27
                                        FIFTH CAUSE OF ACTION
                                         (Monell - 42 U.S.C. § 1983)
28                             (Against Defendants COUNTY and DOES 1-50)


                                                         Complaint
                                  Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                            -8
               Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 9 of 17




            41.      PLAINTIFFS hereby re-allege and incorporate by reference herein paragraphs 1
1

2    through 40 of this Complaint.

3           42.      The aforementioned acts and/or omissions of COUNTY deputies in being
4
     deliberatively indifferent to HERNANDEZ’S safety and violating his civil rights were the direct and
5
     proximate result of customs, practices and policies, or failed training administration by COUNTY
6
     and DOES 1-50, as alleged herein.
7

8           43.      At all times herein mentioned, COUNTY and DOES 1-50 maintained a policy or de
9    facto unconstitutional informal custom or practice of permitting, condoning, or improperly training
10
     jail personnel to delay in providing adequate medical assistance to detainees that had viral medical
11
     conditions.
12

13          44.      PLAINTIFFS allege that Defendant COUNTY maintained a policy, custom or practice

14   of failing to provide the jail with adequate personnel to supervise detainees. Further, Defendant
15
     COUNTY failed to train staff to properly classify, monitor and treat inmates that had viral medical
16
     conditions in violation of Title 15 Minimum Standards for Local Detention Facilities.
17
            45.      In fact, on May 7, 2019, the East Bay Express released an article entitled “The Most
18

19   Dangerous Place in Alameda County”. The report outlines deficiencies pertaining to the COUNTY

20   jail. Deficiencies include but are not limited to: deputies failing to classify, failing to monitor and
21
     treat serious and obvious medical conditions.
22
            46.      Additionally, COUNTY officials failed to properly staff HERNANDEZ’S unit. These
23
     deficiencies caused the rate of deaths at COUNTY’S jail to be the highest rates of inmate deaths in
24

25   the Bay Area.

26          47.      These deficiencies posed a substantial risk of serious harm to HERNANDEZ.
27
     Defendant COUNTY knew its policy posed this risk. However, the COUNTY failed to timely update
28



                                                         Complaint
                                  Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                            -9
                Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 10 of 17




     their facilities or properly implement the above-reference procedures that may have prevented
1

2    HERNANDEZ’S wrongful death.

3              48.   The aforementioned acts and/or omissions and/or deliberate indifference by high
4
     ranking County officials, including high ranking COUNTY OF ALAMEDA Sheriff’s Department
5
     Supervisors, Defendants DOES 26-50, and each of them, resulted in the deprivation of decedent’s
6
     constitutional rights.
7

8              49.   HERNANDEZ died as a result of COUNTY staff’s medical malpractice.
9              WHEREFORE, PLAINTIFFS pray for relief as hereinafter set forth.
10
                                       SIXTH CAUSE OF ACTION
11                                            (Negligence)
                        (Plaintiff HECTOR A. HERNANDEZ against all Defendants)
12

13             50.   PLAINTIFF hereby re-alleges and incorporates by reference herein paragraphs 1

14   through 49 of this Complaint.
15
               51.   The present action is brought pursuant to sections 820 and 815.2 of the California
16
     Government Code. Pursuant to section 820 of the California Government Code, as public employees,
17
     Defendants are liable for injuries caused by their acts or omissions to the same extent as a private
18

19   person.

20             52.   COUNTY deputies, including DOES 1-50, had a duty to provide appropriate care to
21
     HERNANDEZ, who was a pretrial detainee protected by the 14th amendment. Defendant deputies
22
     had a duty to properly classify and monitor HERNANDEZ who was identified as being seriously ill.
23
     DOES 1-50 had a duty to sufficiently supervise HERNANDEZ. DOES 1-50 also had a duty to notice
24

25   signs that HERNANDEZ was in need of immediate medical attention. Defendants should have

26   addressed HERNANDEZ’S viral infection and summoned medical care for HERNANDEZ, including
27
     referring him to a viral infection specialist, or transferring him to a hospital.
28



                                                          Complaint
                                   Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                            - 10
              Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 11 of 17




            53.     Defendants WELLPATH staff knew or should have known that HERNANDEZ had a
1

2    viral infection. Yet Defendants intentionally failed to seek proper medical treatment required to

3    prevent HERNANDEZ’s viral infection from getting worse.
4
            54.     Defendants breached their duty to HERNANDEZ. COUNTY deputies breached their
5
     duty to HERNANDEZ when they failed to classify him as someone who was seriously ill. Further,
6
     DOES 1-50 failed to notice signs that HERNANDEZ had a viral infection. DOES 1-50 also failed to
7

8    properly monitor HERNANDEZ for his serious medical condition.
9           55.     HERNANDEZ died as a direct and proximate result of Defendants’ failure to properly
10
     classify, monitor, and treat his serious medical condition.
11
            56.     The conduct of COUNTY staff amounted to medical malpractice.
12

13          57.     The conduct of WELLPATH staff amounted to medical malpractice.

14          WHEREFORE, PLAINTIFF pray for relief as hereinafter set forth.
15
                                  SEVENTH CAUSE OF ACTION
16                       (Violation of California Government Code § 845.6)
        (Plaintiff HECTOR A. HERNANDEZ against Defendants COUNTY OF ALAMEDA and
17                                           DOES 1-25)
18
            58.     PLAINTIFF hereby re-alleges and incorporates by reference herein paragraphs 1
19
     through 57 of this Complaint.
20
            59.     COUNTY knew or had reason to know that HERNANDEZ was in need of immediate
21

22   and higher-level medical care, treatment, observation and monitoring. Each such individual

23   defendant, employed by and acting within the course and scope of his/her employment with
24
     Defendant COUNTY, knowing and/or having reason to know this, failed to take reasonable action to
25
     summon and/or provide HERNANDEZ access to such care and treatment in violation of California
26

27
     Government Code § 845.6.

28



                                                        Complaint
                                 Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                          - 11
              Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 12 of 17




             60.    COUNTY deputies failed to properly classify and monitor HERNANDEZ as a carrier
1

2    of a viral infection. Further, Defendants, DOES 1-50, failed to refer HERNANDEZ to an infectious

3    disease doctor, or transfer him to a hospital, or even refer him to physical health services within the
4
     jail.
5
             61.    Defendants WELLPATH staff knew or should have known that HERNANDEZ had a
6
     viral infection. Yet Defendants intentionally failed to seek proper medical treatment required to
7

8    prevent HERNANDEZ’s viral infection from getting worse.
9            62.    As legal cause of the aforementioned acts of all Defendants, HERNANDEZ was
10
     injured as set forth above. PLAINTIFF’s losses entitle him to all damages allowable under California
11
     law. As such, PLAINTIFF is entitled to damages, penalties, costs, and attorney fees under California
12

13   law.

14           63.    The COUNTY staff’s medical malpractice caused HERNANDEZ’S death.
15
             WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.
16
                                     EIGHTH CAUSE OF ACTION
17                                    (C.C.P. §§ 377.60 and 377.61)
                                      (Wrongful Death- Negligence)
18
                       (Plaintiff HECTOR A. HERNANDEZ against all Defendants)
19
             64.    PLAINTIFF re-alleges and incorporates by reference herein paragraphs 1 through 63
20
     of this Complaint.
21

22           65.    Defendants’ negligent actions and/or negligent failure to act within the scope and

23   course of their employment with Defendants, as set forth herein-above proximately caused the death
24
     of HERNANDEZ.
25
             66.    COUNTY owed HERNANDEZ, who was a pretrial detainee at COUNTY’S jail, a
26

27
     duty of care under the fourteenth amendment. Sheriff's Deputies ignored HERNANDEZ’s viral

28   infection under circumstances that were conducive to his viral infection festering. Deputies ignored


                                                         Complaint
                                  Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                           - 12
             Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 13 of 17




     signs of HERNANDEZ’s viral infection indicating deliberate indifference to HERNANDEZ's
1

2    physical evaluation or health.

3           67.     Defendants WELLPATH staff knew or should have known that HERNANDEZ had a
4
     viral infection. Yet Defendants intentionally failed to seek proper medical treatment required to
5
     prevent HERNANDEZ’s viral infection from getting worse.
6
            68.     As an actual and proximate result of said Defendants’ negligence, and the death of
7

8    HERNANDEZ, PLAINTIFF has sustained pecuniary loss resulting from the loss of comfort, society,
9    attention, services, and support of his son, HERNANDEZ, in an amount according to proof at trial.
10
            69.     As a further actual and proximate result of said Defendants’ negligence, PLAINTIFF
11
     has incurred expenses, in an amount according to proof at trial.
12

13          70.     Pursuant to California C.C.P. Sections 377.60 and 377.61, PLAINTIFF brought this

14   action, and claim damages from said Defendants for the wrongful death of HERNANDEZ, and the
15
     resulting injuries and damages.
16
            71.     HERNANDEZ died due to medical malpractice by COUNTY staff.
17
            72.     HERNANDEZ died due to medical malpractice by WELLPATH staff.
18

19          WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.

20                                      NINTH CAUSE OF ACTION
                                (Intentional Infliction of Emotional Distress)
21
                       (Plaintiff HECTOR A. HERNANDEZ against All Defendants)
22
            73.     PLAINTIFF re-alleges and incorporates by reference paragraphs 1 through 72 of this
23
     Complaint.
24

25          74.     Defendants had or should have had notice that HERNANDEZ had a viral infection.

26   Particularly, COUNTY deputies and DOES 1-50 should have done an initial intake with
27
     HERNANDEZ. During which time, COUNTY deputies should have classified HERNANDEZ as an
28



                                                        Complaint
                                 Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                          - 13
             Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 14 of 17




     inmate with a viral infection. Defendants WELLPATH staff knew or should have known that
1

2    HERNANDEZ had a viral infection. Yet Defendants intentionally failed to seek proper medical

3    treatment required to prevent HERNANDEZ’s viral infection from getting worse.
4
            75.     DOES 1-50 also should have noticed signs that HERNANDEZ had a viral infection.
5
     Defendants should have known that withholding proper medical treatment would cause
6
     HERNANDEZ to suffer from emotional distress.
7

8           76.    Defendants’ above-described actions constituted extreme and outrageous conduct.
9    Their actions prevented HERNANDEZ from receiving proper medical attention. Upon
10
     HERNANDEZ’S entry into Santa Rita jail, the COUNTY was on notice that HERNANDEZ had a
11
     viral infection. Despite knowing that HERNANDEZ had a viral infection, COUNTY staff
12

13   deliberately ignored the risk to HERNANDEZ when they failed to properly classify and treat him.

14   COUNTY deputies placed HERNANDEZ in a cell without proper evaluation and ongoing care which
15
     constituted extreme outrageous conduct. As result of the COUNTY staff’s deliberate indifference,
16
     HERNANDEZ did not receive proper medical treatment, causing him to suffer extreme emotional
17
     distress. Consequently, HERNANDEZ succumbed to his viral infection.
18

19          77.    By engaging in the above-described conduct, each individual defendant intentionally

20   ignored or recklessly disregarded the foreseeable risk that their actions would cause PLAINTIFF to
21
     suffer emotional distress from the loss of familial relationship with HERNANDEZ.
22
            78.    The conduct of COUNTY staff amounted to medical malpractice.
23
            79.    The conduct of WELLPATH staff amounted to medical malpractice.
24

25          WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.

26                                   TENTH CAUSE OF ACTION
27
                                        (Medical Malpractice)
                      (Plaintiff HECTOR A. HERNANDEZ against all Defendants)
28



                                                       Complaint
                                Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                         - 14
             Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 15 of 17




            80.     PLAINTIFF re-alleges and incorporates by reference paragraphs 1 through 79 of this
1

2    Complaint.

3           81.     HERNANDEZ was under the care and treatment of Defendant COUNTY and DOES
4
     1-25, who were required to examine, treat, monitor, prescribe for and care for him.
5
            82.     HERNANDEZ was under the care and treatment of Defendant WELLPATH and
6
     DOES 1-25, who were required to examine, treat, monitor, prescribe for and care for him.
7

8           83.     Defendants DOES 1-25, acting within the scope and court of their employment with
9    Defendants COUNTY, negligently, carelessly and unskillfully cared for, attended and controlled
10
     Hernandez.
11
            84.     Defendants DOES 1-25, acting within the scope and court of their employment with
12

13   Defendants WELLPATH, negligently, carelessly and unskillfully cared for, attended and controlled

14   Hernandez.
15
            85.     Defendants DOES 1-25, acting within the scope and court of their employment with
16
     Defendants COUNTY failed to follow-up and exercise that degree of skill and knowledge ordinarily
17
     possessed and exercised by others in the same profession and in the same locality as Defendants for
18

19   the benefit of their patient HECTOR HERNANDEZ.

20          86.     Defendants DOES 1-25, acting within the scope and court of their employment with
21
     Defendants WELLPATH failed to follow-up and exercise that degree of skill and knowledge
22
     ordinarily possessed and exercised by others in the same profession and in the same locality as
23
     Defendants for the benefit of their patient HECTOR HERNANDEZ.
24

25          87.     Defendants DOES 1-25, acting within the scope and court of their employment with

26   Defendants COUNTY failed to classify, failed to appropriately diagnose and exercise that degree of
27

28



                                                        Complaint
                                 Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                          - 15
              Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 16 of 17




     skill and knowledge ordinarily possessed and exercised by others in the same profession and in the
1

2    same locality as Defendants for the benefit of their patient HECTOR HERNANDEZ.

3           88.     Defendants DOES 1-25, acting within the scope and court of their employment with
4
     Defendants WELLPATH failed to classify, failed to appropriately diagnose and exercise that degree
5
     of skill and knowledge ordinarily possessed and exercised by others in the same profession and in the
6
     same locality as Defendants for the benefit of their patient HECTOR HERNANDEZ.
7

8           89.     Defendants DOES 1-25, acting with the scope and court of their employment with
9    Defendants COUNTY negligently, carelessly and unskillfully failed to possess and exercise that
10
     degree of skill and knowledge ordinarily possessed and exercised by others in the same profession
11
     and in the same locality as Defendants for the benefit of their patient HECTOR HERNANDEZ.
12

13          90.     Defendants DOES 1-25, acting with the scope and court of their employment with

14   Defendants WELLPATH negligently, carelessly and unskillfully failed to possess and exercise that
15
     degree of skill and knowledge ordinarily possessed and exercised by others in the same profession
16
     and in the same locality as Defendants for the benefit of their patient HECTOR HERNANDEZ.
17
            91.     As a direct and legal result of the aforementioned negligence and carelessness of
18

19   Defendants’ actions and omissions, HERNANDEZ sustained injuries and damages, and against these

20   Defendants, and each of them, are entitled to compensatory damages as described herein and as
21
     applicable to this claim for Medical Negligence, to be proven at time of trial.
22
            WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.
23

24
                                                 JURY DEMAND
25
            PLAINTIFFS hereby demand a jury trial in this action.
26

27
                                                      PRAYER

28          WHEREFORE, PLAINTIFFS pray for relief, as follows:


                                                        Complaint
                                 Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                          - 16
             Case 4:20-cv-02884-HSG Document 1 Filed 04/27/20 Page 17 of 17




           1.      For general damages in a sum according to proof;
1

2          2.      For special damages in a sum according to proof;

3          3.      For punitive damages in a sum according to proof;
4
           4.      For reasonable attorney’s fees pursuant to 42 U.S.C. Section 1988;
5
           5.      For injunctive relief as the court deems appropriate including that the policies of
6
                   Defendant County for policy or policies relevant to authorizing, allowing, or ratifying
7

8                  the practice by its jail personnel of being deliberately indifferent to
9                  mental/psychiatric/medical health needs of the inmates;
10
           6.      For cost of suit herein incurred; and
11
           7.      For such other and further relief as the Court deems just and proper.
12

13   Dated: April 27, 2020                             LAW OFFICES OF JOHN L. BURRIS
14
                                                                     /s/ John L. Burris
15                                                                   John L. Burris, Esq.
16
                                                                     Ben Nisenbaum, Esq.
                                                                     James Cook, Esq.
17                                                                   Attorneys for Plaintiffs
                                                                     HECTOR A. HERNANDEZ, and MARIA
18                                                                   IBARRA as co-successors-in-interest to
19
                                                                     Decedent HECTOR HERNANDEZ

20

21

22

23

24

25

26

27

28



                                                       Complaint
                                Hector A. Hernandez and Maria Ibarra v County of Alameda
                                                         - 17
